  Case 3:18-md-02835-M Document 44 Filed 06/29/21                 Page 1 of 2 PageID 1689



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IRON OAK TECHNOLOGIES, LLC,                        Civil Action No. 3:18-md-2835-M

        Plaintiff,

 v.

 FUJITSU AMERICA, INC.,                             Civil Action No. 3:16-cv-3319-M
 TOSHIBA AMERICA INFORMATION
 SYSTEMS INC. and TOSHIBA                           Civil Action No. 3:16-cv-3320-M
 CORPORATION,
 ASUSTEK COMPUTER INC.,                             Civil Action No. 3:16-cv-3322-M
 SAMSUNG ELECTRONICS AMERICA,
 INC. and SAMSUNG ELECTRONICS CO.,                  Civil Action No. 3:17-cv-1259-M
 LTD.,
 SHARP ELECTRONICS CORPORATION
                                                    Civil Action No. 3:17-cv-2699-M
 and SHARP CORPORATION,

 MICROSOFT CORPORATION,                             Civil Action No. 3:18-cv-0222-M

 LENOVO (UNITED STATES) INC. and
                                                    Civil Action No. 3:18-cv-1539-M
 LENOVO HOLDING COMPANY, INC.,

 DELL INC.,                                         Civil Action No. 3:18-cv-1542-M

 ACER AMERICA CORPORATION and
                                                    Civil Action No. 3:18-cv-1543-M
 ACER INC.

                                            ORDER

       Before the Court, in each above-listed action, is the Parties’ Joint Motion to Dismiss.

The Motion is GRANTED. Every action by Iron Oak Technologies, LLC is DISMISSED with

prejudice, and each defendant’s counterclaims and affirmative defenses to such actions are

DISMISSED without prejudice. Each Party shall bear its own costs and attorney fees incurred in

the associated action.



                                                1
Case 3:18-md-02835-M Document 44 Filed 06/29/21   Page 2 of 2 PageID 1690



    SO ORDERED.

    June 29, 2021.
                                       _________________________________
                                       BARBARA M. G. LYNN
                                       CHIEF JUDGE




                                   2
